Citation Nr: 0314036	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative disc disease as secondary 
to service-connected residuals of a low back injury, status 
post L4-S1 laminectomy and fusion.  

2.  Entitlement to service connection for a thoracic spine 
disorder, to include degenerative disc disease as secondary 
to service-connected residuals of a low back injury, status 
post L4-S1 laminectomy and fusion.  

3.  Entitlement to an increased (compensable) disability 
evaluation for postoperative left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
May 1987, and from September 1988 to July 1990.  Service 
medical records for the later period of active duty have not 
been obtained by VA, as detailed in the following Board 
Remand.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Regional Office (RO) which, in pertinent part, denied the 
claims remaining on appeal.  

The veteran's sworn testimony was obtained at a personal 
hearing at the RO in January 1999.  

An April 2000 Board decision found that the claims of 
service-connected for cervical and thoracic spine disorders 
were well-grounded, and the Board denied a claim for an 
evaluation in excess of 20 percent for service-connected 
residuals of a low back injury, status post L4-S1 laminectomy 
and fusion.  In April 2000, the Board also remanded the 
claims presently on appeal for development which was not 
satisfactorily completed, and other development is now 
indicated, as detailed below.  



REMAND

The Board initially notes that there was a significant change 
in VA law during the pendency of this appeal applicable to 
the veteran's remaining claims on appeal.  On November 9, 
2000, President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  The veteran and his representative on appeal were 
provided notice of VCAA in December 2002.  

Although the veteran was provided notice of VCAA in December 
2002, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued a decision, which now 
requires that the Board remand this case so that the 
necessary development may be completed at the RO.  In 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that that 
part of the Veterans Claims Assistance Act of 2000 (VCAA), at 
38 C.F.R. § 19.9(a)(2)(ii), which allowed for claims 
development at the Board, the Board receipt of additional 
evidence,  and Board issued corrective VCAA duty to notify 
letters, was invalid as contrary to 38 U.S.C.A. § 5103(b).  
The Board notes that the RO's December 2002 VCAA notice is 
defective under the DAV Federal Circuit case, since the 
veteran was given only 30 days to respond, while the DAV 
Federal Circuit case held that existing VA regulations 
require that the veteran be provided one year in which to 
respond to such development.  Accordingly, the matter must 
now be remanded to the RO so that the veteran may be provided 
one year in which to reply, to the RO's December 2002 VCAA 
notice.  This development cannot be completed at the Board, 
consistent with the requirements of VCAA as interpreted by 
the Federal Circuit.  

The Board emphasizes that other development is indicated as 
well, even though the veteran was provided the VA examination 
and medical opinions requested in the Board's April 2000 
Remand.  Specifically, the veteran asserts on appeal that 
service-connection is warranted for disorders of the cervical 
and thoracic spine, secondary to service-connected low back 
disability.  VA medical opinions of January 1998 and November 
2000 appear to be in conflict as to the likely relationship 
between the veteran's service-connected low back injury 
residuals, and his current cervical and thoracic spine 
disabilities.  A January 1998 VA medical examiner was of the 
opinion that the veteran's cervical and thoracic spine pain 
and degenerative disc disease are "rationally and 
etiologically related to" the veteran's service-connected 
"low back disability," since the degenerative disc disease 
of the thoracic spine is a "continuation of the same 
pathological process" as that which "caused the veteran's 
service-connected low back disability."  It is not clear 
whether the January 1998 VA examiner reviewed the claims file 
or knew that the veteran was service-connected for residuals 
of a low back injury, which may or may not include arthritis, 
but not for any preexisting, non-traumatic, or underlying 
systemic arthritic disease of the entire spine, unless 
otherwise determined to be so related.  In contrast, the 
November 2000 VA examiner was of the opinion that the 
veteran's cervical and thoracic spine disorders are not 
related to the veteran's service-connected "low back 
injury," but, rather, were more likely due to "earlier 
arthritis," for which the veteran has a family history.  The 
salient point is that neither examiner could have reviewed 
the veteran's service medical records regarding the 
circumstances of his service-connected low back injury in 
June 1989, since the VA claims file includes service medical 
records only for the veteran's first period of service.  
Service medical records from September 1988 to July 1990 must 
be requested and reviewed upon VA examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has long held that VA fails in its duty to assist 
when additional service medical records might exist, and the 
RO makes no attempt to obtain such records.  See Goodwin v. 
Derwinski, 1 Vet. App. 419 (1991).  Moreover, the Federal 
Circuit has held that a single request for service medical 
records does not fulfill the VA's duty to assist.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).  It is significant 
to note that the January 1991 RO rating decision, which 
established service connection for the veteran's "residuals, 
low back injury," was based upon an April 1989 Revised 
Physical Evaluation Board Proceedings.  The salient point is 
that while the veteran appears to be service-connected only 
for residuals of a low back injury, which may include low 
back arthritic changes, but not the underlying arthritic 
changes of the entire spine (for which the veteran has a 
family history), a review of the veteran's service medical 
records regarding the low back injury in June 1989, would be 
helpful in this case, upon further VA examination, or VA 
clarifying opinion.  

Because of the change in the law brought about by the DAV 
Federal Circuit case interpreting VCAA, and particularly in 
light of the RO's failure to request and obtain the veteran's 
service medical records for the period of September 1988 to 
July 1990, another Remand in this case is required, to 
include compliance with the notice and duty to assist 
provisions contained in the new law.  Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003); 
See also, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000), codified at 
38 U.S.C. §§ 5102, 5103, 5103A.  Therefore, for these 
reasons, the case is remanded for the following development:  

1.  The RO should appropriately contact 
the veteran and give him one more 
opportunity to submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any injury, disease, or pathology 
of the cervical, thoracic, or lumbar 
spine, or any associated symptomatology, 
from June 1989 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from June 1989 to 
the present--if not already of record, as 
identified by the veteran.  Without 
delay, and regardless of the veteran's 
response, if any, to the above, the RO-
on its own initiative-should request and 
obtain copies of VA treatment records 
from the VA medical center located in 
Cincinnati, Ohio, dated from June 2002 to 
the present.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.

2.  The RO should contact the NPRC and 
request and obtain copies of the 
veteran's service medical records for his 
active duty from September 1988 to July 
1990, to include any emergency room or 
hospital treatment records regarding his 
service-connected low back injury in June 
1989, as well as any resulting physical 
therapy records or out-patient treatment 
records likely located with service 
medical records for this later period of 
duty.  If these records are not 
available, then the RO should consider 
requesting copies of the veteran's 
service personnel records for use in 
obtaining additional information as to 
the veteran's duty station(s), so that 
necessary service medical records for 
September 1988 through July 1990 might be 
obtained.  

Requests for additional service medical 
records for September 1988 through July 
1990 should include requests for any 
medical records for treatment received by 
the veteran at Laun Staul Army Hospital, 
Germany, as well as Walter Reed Army 
Medical Center.  Copies of the RO's 
written request(s), and the NPRC's 
response(s), must be maintained in the 
claims file for use in the appeal.  

3.  Thereafter, the RO should complete 
any additional development indicated, 
including scheduling the veteran for 
another VA spine examination, and/or 
obtaining clarifying statements from the 
January 1998 and November 2000 VA 
examiners, if available.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  Notice of 
VCAA must be given in this case.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.  If any decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

